Citation Nr: 0634753	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-01 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic 
rhinitis.

2.  Entitlement to service connection for 3rd degree pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran appeared before the undersigned Veterans Law 
Judge in a video conference hearing in June 2005 to present 
testimony on the issues on appeal.  He submitted additional 
evidence at that time, with a waiver of RO consideration of 
that evidence.  The hearing transcript has been associated 
with the claims file.


FINDINGS OF FACT

1.  The veteran's allergic rhinitis is manifested by a dry 
cough, post-nasal discharge, congestion, and eye involvement.

2.  There is no evidence of polyps or obstruction of the 
nasal passages.

3.  The veteran's preexisting pes planus did not increase in 
severity during his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for allergic 
rhinitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic 
Code 6522 (2006).

2.  Pes planus was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2002, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  As a result of his 
appeal of the initial rating for his service-connected 
rhinitis, further notice was sent in October 2003 regarding 
substantiating a claim for an increased rating.  Also at this 
time, the veteran was instructed to submit any evidence in 
his possession that pertained to his claims.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated the claims based on all 
the evidence in November 2004.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claims and the late notice did not affect the essential 
fairness of the decision. 

With respect to the claim for pes planus, because service 
connection is denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

The veteran's service-connected allergic rhinitis has been 
assigned a noncompensable rating under 38 C.F.R. § 4.97, DC 
6522.  Under that code, a 10 percent rating is warranted for 
allergic rhinitis without polyps, but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted for allergic rhinitis with polyps.  

The sole medical evidence of record relevant to the veteran's 
disability rating is the November 2003 VA sinuses 
examination.  Symptoms noted included dry cough, post-nasal 
discharge, congestion, and eye involvement.  Objective 
examination showed that the nasal passages were patent, with 
no boggy turbinates and no apparent obstruction.  No polyps 
were found.  Important to note also is that the veteran 
denied, and the examiner did not find, signs of sinusitis or 
asthma related to his allergic rhinitis.  

Based on this evidence, a compensable rating is not 
warranted.  Although the veteran's service-connected 
disability is likely uncomfortable, the objective 
manifestations are not such that compensation is available 
under the governing regulations.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.

Service Connection

The veteran seeks service connection for 3rd degree pes 
planus, which he contends was aggravated by his service.  In 
order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137. 

In this case, 3rd degree pes planus was noted on the 
veteran's December 1967 induction examination.  Thus, the 
presumption of soundness does not apply, and this is a claim 
for service connection by aggravation.  A pre-existing 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Green v. Derwinski, 1 
Vet. App. 320 (1991).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

Service medical records confirm that in February 1968, the 
veteran presented to sick call with fallen arches.  Arch 
supports were given.  The service medical records are 
otherwise negative for complaint or treatment of a foot 
disability.  The condition is noted on the October 1969 
separation examination to be not considered disqualifying.

In correspondence dated in October 2003, the veteran's 
treating podiatrist stated that the veteran's "foot 
conditions worsened during his military service."  It is 
unclear on what basis this statement was made, given the lack 
of treatment during service.  Presumably it is based on the 
veteran's reported history, which the doctor references in 
his letter by saying that the veteran advised him that it was 
necessary for him to send his orthotics home because they 
were not military issue, and subsequently, his foot pain 
worsened.

Although an examiner can render a current diagnosis based on 
his examination of a claimant, without a thorough review of 
the record, his opinion regarding etiology, if based solely 
or in large part on facts reported by the claimant, can be no 
better than the facts alleged by the claimant.  See Swann v. 
Brown, 5 Vet. App. 229 (1993).  While the veteran reported to 
his doctor in 2003 that his pain worsened in service, and 
indeed testified to the same in his June 2005 hearing before 
the undersigned, the records from 1967 to 1969 do not show 
any treatment for foot pain.  Those contemporaneous records 
are more probative on the subject than the veteran's 
recollections more than thirty years after service.

In January 2004, the veteran underwent a VA feet examination, 
at which time a diagnosis of bilateral severe pes planus was 
confirmed.  The examiner reviewed the veteran's claims file, 
to include his service medical records and post-service 
treatment.  He referenced the few months in service between 
the veteran's induction and his receiving arch supports, and 
indicated that it did not significantly contribute to his 
disease.  In the examiner's March 2004 addendum, he pointed 
out that after the veteran got arch supports, he remained in 
service for nearly two years, without further complaint or 
treatment.  He found that while it was conceivable that the 
veteran's military service could have hastened his disease, 
it was not provable on this record.  Finally, the examiner 
reported that it was very likely that the veteran would have 
developed similar findings and symptoms had he never entered 
the military.

In sum, the evidence does not support the conclusion that the 
veteran's pes planus increased in severity during his 
service.  Aggravation, therefore, cannot be conceded.  The 
preponderance of the evidence is found to be against the 
veteran's claim; the benefit of the doubt provision does not 
apply.  Service connection is not warranted for bilateral pes 
planus.
ORDER

Entitlement to an initial compensable rating for allergic 
rhinitis is denied.

Entitlement to service connection for 3rd degree pes planus 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


